DETAILED ACTION
	The following action is in response to application 16/952,271 filed on November 19, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method of controlling uphill driving of a vehicle as claimed, and particularly wherein upon determining that the vehicle is in a uphill driving state, performing, by the controller, high torque control on an engine of the vehicle by increasing an engine torque to control the engine at a predetermined high torque engine operating point and reducing a motor torque of a motor in the vehicle to satisfy a driver request torque; and during the performing of the high torque control on the engine, comparing, by the controller, a state of charge (SOC) value of a battery of the vehicle with a predetermined first SOC threshold value, and upon determining that the SOC value of the battery is less than or equal to the first SOC threshold value, performing, by the controller, engine and motor speed control to defend the SOC value of the battery, and including the remaining structure and controls of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niwa ‘233 has been cited to show a method of controlling a vehicle, wherein when the vehicle is running uphill S230, the output power is controlled based on a state of charge S250, and if the state of charge is less than a threshold S220, the motor torque is only decreased if the vehicle is not driving uphill S290.
Tomo ‘527 has been cited to show a method of controlling a vehicle, wherein during an uphill driving state S100, the engine is controlled at a predetermined high torque Te* and the motor torque is controlled Tm1/Tm2 to satisfy a driver request torque S200; and if a state of charge is less than a threshold S120 during uphill running, an engine speed Ne* is controlled to defend the SOC value.
Chen ‘571 has been cited to show a method of controlling a vehicle, comprising a DCT 4, wherein during an uphill driving state S308, the engine torque is controlled to a torque and the motor torque is controlled to satisfy a driver request torque S204/paragraph 51; and a state of charge is tested to see if is less than a threshold S103 during uphill running.  
Lee ‘608 has been cited to show a method of controlling a vehicle, comprising a DCT 500, wherein an uphill driving S20 and state of charge S60 are detected, and a clutch is slip controlled S50.
Kimura ‘251 has been cited to show a method of controlling a vehicle wherein if an uphill driving is detected (paragraph 42, via 89), a state of charge is detected S100, a discharge amount is calculated S200/S280, a target force is controlled S110 and an engine speed Ne* and motor torques Tm1*/Tm2* are controlled.
Nakashima ‘253 has been cited to show a method of controlling a vehicle, wherein if an uphill driving is detected S02/S03, a state of charge is predicted S04, and the engine torque is increased (paragraph 77) while a motor torque is also controlled.  If the SOC is not less than a threshold, then an engine speed is controlled S14.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



June 29, 2022